Case 1:19-0-02426-DLC Document 48 Filed O@WiS Page 1 off 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOWNTOWN MUSIC PUBLISHING LLC,
OLE MEDIA MANAGEMENT, L.P., BIG
DEAL MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC
lll, LTD., PEERTUNES, LTD., SONGS OF
PEER LTD., RESERVOIR MEDIA
MANAGEMENT, INC., THE RICHMOND
ORGANIZATION, INC., ROUND HILL
MUSIC LLC, THE ROYALTY NETWORK, No. 19-cv-02426 (DLC)
INC. and ULTRA INTERNATIONAL MUSIC
PUBLISHING, LLC,

STIPULATION AND [PROPOSED] —
PROTECTIVE ORDER

Plaintiffs and Counterclaim
Defendants, and

 

 

USDC SDNY |

NATIONAL MUSIC PUBLISHERS’ DOCUMENT
ASSOCIATION, INC., H ELECTRONICALLY FILED |:
: |

Counterclaim Defendant, DATS FILED EE7/A 3

 

 

Vv.
PELOTON INTERACTIVE, INC.,

Defendant and Counterclaim
Plaintiff.

 

 

WHEREAS, certain documents and information have been and may be sought,
produced or exhibited by and between the parties to this proceeding (the “Proceeding”), which
relate to the parties’ financial information, competitive information, personnel information, or
other kinds of commercially sensitive information that the party (including any third party) making
the production deems confidential; and

WHEREAS, it has been agreed by and among the parties to the Proceeding,

through their respective counsel, that a Stipulated Protective Order (“Protective Order”) preserving

 
Case 1:19-cw02426-DLC Document44 Filed C6019 Page 2 off 17

the confidentiality of certain documents and information should be entered by the United States
District Court for the Southern District of New York; and

WHEREAS, the Court has reviewed the terms and conditions of this Protective
Order submitted by the parties;

IT IS HEREBY ORDERED THAT:

1. This Protective Order shall govern all documents, the information contained
therein, and all other information produced or disclosed during the Proceeding, whether revealed
in a document, deposition, other testimony, discovery response, or otherwise, by any party in this
Proceeding (the “Supplying Party”) to any other party (the “Receiving Party”), when the same is
designated in accordance with the procedures set forth herein. This Protective Order is binding
upon the parties to the Proceeding, including their respective corporate parents, subsidiaries, and
affiliates and their respective attorneys, agents, representatives, officers, and employees, and
others as set forth in this Protective Order.

2. Subpoenaed third parties who so elect may avail themselves of, and agree to be
bound by, the terms and conditions of this Protective Order and thereby become a Supplying Party
for purposes of this Protective Order if they agree to be bound by its terms and conditions by
signing a Certification, in the form annexed hereto as Exhibit A, acknowledging that he or she has
read this Protective Order and shall abide by its terms.

3, Any Supplying Party shall, through counsel, have the right, subject to the terms
of this Protective Order, to identify and designate as “CONFIDENTIAL”, “RESTRICTED”, or
“QUTSIDE COUNSEL ONLY” any document or other materials it produces or provides (whether
pursuant to Federal Rules of Civil Procedure 26, 33, or 34, pursuant to subpoena or by agreement

between the Supplying Party(ies) and the Receiving Party(ies)) or any testimony given in this

 
Case 119-0, 02426-DLC Document4e Filed O8tl Page 3 of l7

Proceeding, which documents, other discovery materials, or testimony are believed by that
Supplying Party to constitute, reflect, or disclose its confidential and proprietary information (all
of which is hereafter referred to as “Designated Material”).

4. “Confidential Information” as used herein means any Designated Material that
is designated pursuant to this Protective Order as “CONFIDENTIAL” by the Supplying Party,
whether it is a document, information contained in a document, information revealed during a
deposition or other testimony, information revealed in an interrogatory answer, or information
otherwise revealed. In designating material as “CONFIDENTIAL,” the Supplying Party will make
such designation only as to that material that it, in good faith, believes to be entitled to confidential
treatment under Fed. R. Civ. P. 26(c)(1)(G). Material that is available to the public, inchiding
advertising or promotional materials and the like, shall not be designated as “CONFIDENTIAL”
unless Confidential Information is contained in the particular edition of such being designated.

5. Specific documents and interrogatory answers produced by a Supplying Party
shall, if appropriate, be designated as “CONFIDENTIAL” by marking the first page of the
document and each subsequent page thereof containing Confidential Information and any answer

as follows:

CONFIDENTIAL

6. Any material in the Proceeding that is made available for inspection pursuant
to Fed. R. Civ. P. 34 is to be treated by the Receiving Party as Confidential Information pending
the copying and delivery of any copies of same by the Supplying Party to the Receiving Party.

7. A Supplying Party (or its counsel) may designate as “CONFIDENTIAL”

information disclosed at a deposition taken in connection with this Proceeding by:

 

 
Case 1:19-0cv-O02426-DLC Document4a Fiedi@ax@wi® Page 4 ef Li

a. designating testimony given by it or its present or former employee(s), its
officer(s), director(s), partner(s), representative(s), or any expert(s) as
“CONFIDENTIAL” on the record during the taking of the deposition, in which
case the court reporter shall mark cach page as provided in paragraph 5, above; or

b. notifying all other parties in writing, within thirty (30) calendar days of receipt

 

of the transcript of a deposition given by it or its present or former employee(s), its

 

officer(s), director(s), partner(s), representative(s), or any expert(s) of specific
pages and lines of the transcript which are designated as “CONFIDENTIAL,” or
c. identifying testimony as “CONFIDENTIAL” in the manner specified in either

subparagraph (a) or subparagraph (b) above, if such testimony was given by a

 

Receiving Party or its present or former employee(s), officer(s), director(s),

partner(s), representative(s) or any expert(s) and contained Designated Material so

 

designated by the Supplying Party.
Whereupon each party shall attach a copy of such written designation to the face of

the transcript and each copy thereof in that party’s possession, custody, or control.

 

8 Confidential Information shall be disclosed by the Receiving Party only to the
following persons:

a. Outside counsel and in-house counsel for the Receiving Party or other parties to

the Proceeding providing legal advice in connection with the Proceeding; the

attorneys, paralegals, and stenographic and clerical employees in the respective law

firms of such outside counsel; the personnel supplied by any independent contractor

(including litigation support service personnel) with whom such attorneys work in

connection with the Proceeding;
Case 1:19 ov O426-DLC Docunent4 Filed GH204S Rages ef 17

b. such officers and employees of the Receiving Party or other parties to the
Proceeding as outside counsel for that party deems necessary for the sole purpose
of assisting in this Proceeding;

c. any outside consultant or expert who is assisting counsel or a party to the

 

Proceeding to whom it is necessary to disclose Confidential Information for the
purpose of assisting in, consulting with respect to, the preparation of this
Proceeding, and the assistants, clerical employees, or staff of such consultant or

expert;

 

d. the Court and any members of its staff to whom it is necessary to disclose

 

Confidential Information for the purpose of assisting the Court in this Proceeding;

e. stenographic employees and court reporters recording or transcribing testimony

in the Proceeding;

£. witnesses and their counsel to whom disclosure is reasonably necessary during

their testimony in this Proceeding; provided, however, that a person identified

solely in this paragraph shall not be permitted to retain copies of such Confidential

Information; and

g. any mediator engaged by the named parties to the Proceeding.

9. Persons having knowledge of Confidential Information by virtue of their
participation in the conduct of the Proceeding shall use that Confidential Information only in
connection with the prosecution or appeal of the Proceeding, and shall neither use such
Confidential Information for any other purpose nor disclose such Confidential Information to any

person who is not listed in paragraph 8 of this Protective Order.
Case 119-0 O0M26-DLC Docwment4e Filed GHe2WhL> Rage 6 of 17

10, Nothing shall prevent disclosure beyond the terms of this Protective Order if
the Supplying Party (or its counsel) designating the material as “CONFIDENTIAL” consents in
writing to such disclosure, or if the Court, after reasonable written notice to all affected parties,
orders such disclosure.

11. Any party that is served with a subpoena or other notice compelling the
production of any Confidential Information produced by another party is obligated to give
immediate written notice to that original Supplying Party of such subpoena or other notice. Upon
receiving such notice, the original Supplying Party shall bear the burden of opposing the subpoena
on grounds of confidentiality.

12. Counsel shall take all reasonable and necessary steps to ensure the security of
any Confidential Information and will limit access to Confidential Information to those persons
listed in paragraph 8 of this Protective Order.

13. The parties recognize that there may be certain discrete categories of extremely
sensitive confidential and/or proprietary information, the disclosure of which, even if limited to
the persons listed in paragraph 8 above, may compromise and/or jeopardize the Supplying Party’s
business interests (“Restricted Information”) such that the Supplying Party may deem such
Restricted Information to require greater limitations on disclosure than are set forth in paragraph
8 above. The Supplying Party may designate such Restricted Information by marking the first
page of the document and each subsequent page thereof containing Restricted Information and any
answer as follows:

RESTRICTED

14. “Designated House Counsel” as used herein means any in-house attorney

employed by the Receiving Party who (i) is employed by the Receiving Party primarily in a legal

 

 

 
Case 1:19-01027426-DLC Document4h Filed Gee Page 7 of 17

capacity; (ii) is actually providing legal advice in connection with the Proceeding, and (itl) 1s
properly designated pursuant to paragraphs 16 to 18.
15. All the provisions set forth above that are applicable to Confidential
Information shali apply equally to Restricted Information, except that disclosure of Restricted
Information by the Receiving Party shall be made only to the following persons:
a, Outside counsel; Designated House Counsel; the attorneys, paralegals, and
stenographic and clerical employees of such outside counsel; independent
contractors who are working on the Proceeding and under the direction of such
outside counsel and to whom it is necessary that the materials be disclosed for
purposes of the Proceeding;
b. any outside consultant or expert who is assisting counsel or a party to the
Proceeding to whom it is necessary to disclose Restricted Information for the
purpose of assisting in, or consulting with respect to, the prosecution of this
Proceeding, and the assistants, clerical employees, or staff of such consultant or
expert;
c, the Court and any members of its staff to whom it is necessary to disclose
Restricted Information for the purpose of assisting the Court with respect to the
Proceeding;
d. stenographic employees and court reporters recording or transcribing testimony
relating to the Proceeding; and
e. any mediator engaged by the named parties to the Proceeding.
16. Each Receiving Party may designate no more than three in-house counsel

employed by the Party to be a Designated House Counsel by submitting written notice to all

 
Case 1:190-0v02426-DLC Documeant4s| Filed OBeGi> Page % of 17

Supplying Parties identifying such personnel, Each of the foregoing Designated House Counsel
shall sign the Certification annexed hereto as Exhibit A and keep a copy of that signed
Certification.

17. A Supplying Party shall have three (3) business days from the date of service
of the foregoing written notification identifying Designated House Counsel to object to a
Receiving Party’s proposed designation. Such objection must be for good cause, stating with
particularity the reasons for the objection, and must be in a writing served on the Receiving Party.
If a written notice of objection is served within the period provided in this Section for objections,
no Restricted Information of the Supplying Party shall be disclosed to the Receiving Party's
proposed Designated House Counsel until the objection is resolved by agreement or by an order
of the Court.

18. If an objection to a proposed Designated House Counsel is received, the
Receiving Party seeking to disclose Restricted Information to the proposed Designated House
Counsel must move for an order of the Court authorizing disclosure of Restricted Information to
the proposed Designated House Counsel.

19. Persons having knowledge of Restricted Information by virtue of their
participation in the conduct of the Proceeding shall use that Restricted Information only in
connection with the prosecution or appeal of the Proceeding and shall neither use such Restricted
Information for any other purpose nor disclose such Restricted Information to any person who is
not listed in paragraph 15 of this Protective Order.

20. Counsel shall take all reasonable and necessary steps to ensure the security of
any Restricted Information and will limit access to Restricted Information to those persons listed

in paragraph 15 of this Protective Order. Restricted Information produced or provided by any

 
Case 1:19-0v-02426-DLC Documeant4s Filed CBee Page 9 of 17

Supplying Party will be kept in the Receiving Party’s outside counsel’s possession (or Designated
House Counsel’s possession) and/or in the possession of the Receiving Party’s outside consultants,
experts, or other persons entitled to receive copies of the documents pursuant to paragraph 15
above.

21, The parties recognize that Supplying Parties may possess certain discrete
categories of extremely sensitive confidential and/or confidential proprietary information that they
believe the disclosure of which, even if limited to the persons listed in paragraph 15 above, may
compromise and/or jeopardize the Supplying Party’s business interests such that it deems it
necessary to require greater limitations on disclosure than are set forth in paragraphs 8 or [5 above
(“Outside Counsel Information”). The Supplying Party may designate such Outside Counsel
Information by marking the first page of the document and each subsequent page thereof

containing Outside Counsel Information and any answer as follows:

OUTSIDE COUNSEL ONLY

22. All the provisions set forth above applicable to Confidential Information and
Restricted Information shall apply equally to Outside Counsel Information, except that disclosure
of Outside Counsel Information by the Receiving Party shall be limited to the following persons:

a. Outside counsel employed or retained by the Receiving Party who are actually

assisting in the Proceeding; paralegals, stenographic, clerical, and litigation

support employees of such outside counsel, independent contractors who are

working on the Proceeding and under the direction of such outside counsel and to

whom it is necessary that the materials be disclosed for purposes of the

Proceeding;

 

 

 

 
Case 119-0 (426-DLC Documenti4s ied @as@i Page LO off l7

b. any outside consultant or expert (and his or her staff) actually assisting in the

Proceeding and to whom it is necessary to disclose Restricted Information for the

purpose of assisting in, or consulting with respect to, the prosecution of this

Proceeding;

c. the Court and any members of its staff to whom it is necessary to disclose

Restricted Information for the purpose of assisting the Court with respect to the

Proceeding;

d. stenographic employees and court reporters recording or transcribing

testimony relating to the Proceeding; and

e. any mediator engaged by the named parties to the Proceeding.

93. Persons having knowledge of Outside Counsel Information by virtue of their
participation in the conduct of the Proceeding shall use that Outside Counsel Information only in
connection with the prosecution or appeal of the Proceeding and shall neither use such Outside
Counsel Information for any other purpose nor disclose such Outside Counsel Information to any
person who is not listed in paragraph 22 of this Protective Order.

24. Counsel shall take all reasonable and necessary steps to assure the security of
any Outside Counsel Information and will limit access to Outside Counsel Information to those
persons listed in paragraph 22 of this Protective Order. Outside Counsel Information produced or
provided by any third-party Supplying Party will be kept in the Receiving Party’s outside counsel’s
possession and/or in the possession of the Receiving Party’s outside consultants, experts, or other
persons entitled to receive copies of the documents pursuant to paragraph 22 above.

25. All persons to whom Designated Material is disclosed pursuant to

subparagraphs , 8(c), 8(f), 15(b), or 22(b) as applicable above shall, prior to disclosure, be advised

10

 
Case 1:19-cv-02426-DLC Document4a Filed O8/8GhS Page Lh ef 17

of the contents of this Stipulation and Protective Order. Ail persons to whom Designated Material
is disclosed pursuant to subparagraphs 8(c), 8(f), 15(b), or 22(b) shall be required to execute a
Certification evidencing their agreement to the terms of the Protective Order, in the form attached
as Exhibit A. |

26. Any Supplying Party may redesignate under paragraphs 5, 13, or 19 above (or
withdraw a designation regarding) any material (“Redesignated Material”) that it has produced;
provided, however, that such redesignation shall be effective only as of the date of such
redesignation. Such redesignation (or withdrawal) shall be accomplished by notifying counsel for
each party in writing of such redesignation (or withdrawal). Upon receipt of any such written
redesignation, counsel of record shall: (i) not make any further disclosure or communication of
such Redesignated Material except as provided for in this Protective Order; (ii) take reasonable
steps to notify any persons known to have possession of any Redesignated Material of the
treatment of such material required under this Protective Order pursuant to the redesignation; and
(iii) promptly endeavor to procure all copies of such Redesignated Material from any persons
known to have possession of any such Redesignated Material who are not entitled to receipt of
Designated Material under paragraphs 8, 15, or 22 above.

27. Any party may request at any time permission to disclose Designated Material
to a person other than these permitted under paragraphs 8, 15, or 22 above, or to use such
information in a manner prohibited by this Protective Order, by serving a written request upon the
Supplying Party’s counsel. Any such request shall state the Designated Material the party wishes
to disclose, to whom it wishes to make disclosure, and the reason(s) and purpose(s) therefor. The
Supplying Party or its counsel shall thereafter respond to the request in writing (by hand delivery,

courier, or email transmission) as soon as practicable, but within fifteen (15) calendar days of its

1]

 
Case 119-0 O726-DLC Docunrent4s| Fini eon Page L2 off U7

receipt of such request. If consent is withheld, the Supplying Party or its counsel shall state the
reasons why it is withholding such consent. Failure to respond within such fifteen-day period shall
constitute consent to the request. If, where consent is withheld, the requesting party and the
Supplying Party are subsequently unable to agree on the terms and conditions of disclosure,
disclosure may only be made in accordance with the Supplying Party’s designation of the material
as “CONFIDENTIAL,” “RESTRICTED,” or “OUTSIDE COUNSEL ONLY” unless and until
differing treatment is directed pursuant to an order of the Court.

28. Any party may object to the propriety of the designation (or redesignation) of
specific material as “CONFIDENTIAL,” “RESTRICTED,” or “QUTSIDE COUNSEL ONLY”
(“Objecting Party’) by serving a written objection upon the Supplying Party’s counsel. The
Supplying Party or its counsel shall thereafter, within ten (10) business days, respond to such
objection in writing (by hand delivery, courier, or email transmission) by either: (i) agreeing to
remove or change the designation; or (ii) stating the reasons for such designation. If the Objecting
Party and the Supplying Party are subsequently unable to agree upon the terms and conditions of
disclosure for the material(s) in issue, the Objecting Party shall be free to move the Court for an
Order removing or modifying the disputed designation. On such a motion, it will be the burden of
the party imposing a limitation on circulation of discovery materials to justify that limitation. The
material(s) in issue shall continue to be treated in the manner as designated by the Supplying Party
until the Court orders otherwise.

29. Nothing in this Protective Order shall restrict any party’s counsel from
rendering advice to its clients with respect to this Proceeding and, in the course thereof, relying
upon Designated Material, provided that in rendering such advice, counsel shal! not disclose any

other party’s Designated Material, other than in a manner provided for in this Protective Order.

12

 
Case 1:19-0v-02426-DLC +Docuwment4e Aled O8W19 Page 13 of 17

30. Inadvertent production of any document or information without a designation
of confidentiality will not be deemed to waive a later claim to its confidential nature or stop the
Supplying Party from designating said document or information as “CONFIDENTIAL,”
“RESTRICTED,” or “OUTSIDE COUNSEL ONLY” at a later date. Disclosure of said document
or information by any party prior to such later designation shall not be deemed a violation of the
provisions of this Protective Order, provided, however, that the party that disclosed the
Redesignated Material shall promptly endeavor to procure all copies of such Redesignated
Material from any persons known to have possession of any such Redesignated Material who are
not entitled to its receipt under paragraphs 8, 15, or 22.

31. The inadvertent production of any privileged materials or other materials
exempt from production by any party making production of materials in this Proceeding shall not
be deemed a waiver or impairment of any claim of privilege or exemption (including under the
attorney-client privilege or work product doctrine) concerning any such materials or the subject
matter thereof, Each such party reserves the right to redesignate as privileged or exempt any
materials that it produces or has already produced. Upon receiving written notice, parties who
have received materials redesignated as privileged shall, within five (5) business days, return or
destroy all copies of such materials and provide a certification of counsel that all such information
has been returned or destroyed. Notwithstanding the above, a party may move the Court for an

Order compelling production of the inadvertently disclosed information, The motiomshall b.

a shall not t as a ground for eifering suetrarr Order the fact Or circumstances of
he hun

13

 
Case 1:19-0v02426-DLC Document42 Filed CR 8WLS Page 14 of 17

32. If Designated Material is used during depositions or in preparing a witness for
testimony, it shall not lose its status through such use, and counsel shall exercise their best efforts
and take all steps reasonably required to protect its designated status during such use.

33. Nothing herein shall be construed to affect in any manner the admissibility at
trial of any document, testimony or other evidence.

34. Designated Material, any copies and/or extracts thereof, and anything derived
therefrom, shall not be disclosed in any way for use in any other litigation or contemplated
litigation, or for any other purpose extraneous to this Proceeding.

35, Upon the conclusion of the Proceeding, including any appeals related thereto,
at the written request and option of the Supplying Party, all Designated Material and any and all
copies shall be returned or destroyed within sixty (60) calendar days of receipt of the request to
the Supplying Party; provided, however, that attorney work product, briefs and other court papers
prepared for use in this Proceeding need not be returned or destroyed, but may be retained only by
the parties’ counsel and, if so retained, shall continue to be maintained as Confidential, Restricted,
or Outside Counsel Only in accordance with the provisions of this Stipulation.

36. If Designated Material is disclosed to any person other than m the manner
authorized by this Protective Order, the party responsible for the disclosure shall, immediately
upon learning of such disclosure, inform the Supplying Party of all pertinent facts relating to such
disclosure and make all reasonable efforts to recover all copies of the Designated Material and
prevent further disclosure or dissemination by each unauthorized person who received such
Designated Material.

37, In the event of a proven willful violation of this Protective Order by any of the

parties in this action or others designated in paragraphs 8, 15, or 22 hereof, all parties acknowledge

14

 

 

 
Case LIP aOtH2GDIC Document4e FilediQugWh Rage Lseffh/

that the offending party or persons may be subject to sanctions determined in the discretion of the
Court.

38. The foregoing provisions concerning confidentiality of Designated Material
shall continue through the trial and any appeals related to this Proceeding, unless otherwise
modified by agreement of the parties or order of the Court. The parties shall be free to use any
admissible Designated Material at trial and any appeals related to this Proceeding but shall work
together to fashion appropriate measures to limit the disclosure of such Designated Materials. The
Court shall issue any relief, if necessary, prior to trial or to the hearing in open court upon motion
or agreement of the parties.

39. Data produced in electronic form may be designated as Confidential
Information, Restricted Information, or Outside Counsel Only Information by marking the data
storage medium with the appropriate legend set forth in paragraphs 5, 13, or 21 above. In addition,
the Supplying Party shall, to the extent reasonably possible, add the appropriate legend to the
electronic file such that any print-out of the file contains the appropriate legend.

40. Nothing contained in this Protective Order shall preclude any party from using
its own Designated Material in any manner it sees fit, without prior consent of any party or the
Court.

41. The terms of this Protective Order may be amended or modified by written
agreement of the parties or upon motion and order of the Court. This Protective Order shall
continue in force until amended or superseded by express order of the Court and shall survive any
final judgment or settlement in this Proceeding.

42. Although this Protective Order binds the parties to treat Designated Material as

“CONFIDENTIAL,” “RESTRICTED,” or “OUTSIDE COUNSEL ONLY,” the Court has not

15

 
Case 1:19-cwO26-DLC Documenti4e Filedi@wBwh® Rage L& ffl

reviewed any such Designated Material. Therefore, in approving this Protective Order, the Court

makes no finding as to whether any Designated Material has been properly designated. Such a

finding will be made, if ever, upon review by the Court of each document so designated.

The parties, by their counsel, hereby consent to entry of the foregoing Order:

PAUL, WEISS, RIFKIND, WHARTON &

GARRISON LLP

Clauaf (tae

Jay Cohen

Darren W. Johnson

Elana R. Beale
1285 Avenue of the Americas
New York, New York 10019-6064
Phone: (212) 373-3000
Fax; (212) 757-3990
jaycohen@pauiweiss.com
djohnson@paulweiss.com
ebeale@paulweiss.com

By

 

Attorneys for the Publishers and National
Music Publishers’ Association, Inc.

KING & SPALDING LLP

  
 
 
 

By:
Kenneth Lé Steinthal

101 Second Street, Suite 2300

San Francisco, CA 94105

Phone: (415) 318-1200

ksteinthali@kslaw.com

 

J, Blake Cunningham (pre hae vice)
500 West 2nd Street, Suite 1800
Austin, TX 78701
beunningham@kslaw.com

Christopher C, Yook (pre hac vice)
David P. Mattern (pro hac vice)

1700 Pennsylvania Avenue, Suite 200
Washington, DC 20006
cyook@kslaw.com
dmattern@kslaw.com

Emily T. Chen

1185 Avenue of the Americas
New York, NY 10036
echen@kslaw.com

Attorneys for Peloton Interactive, Inc.

IT I$ SO ORDERED this —dayof May;2019, 6 ky a hue, 40g

ane li

‘The Hon. Derise L. Cote
United States! District Judge

 
Cae li@ovM24iZ@eDic Document4m FlediGQwaWim Rage h/ofh7

Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOWNTOWN MUSIC PUBLISHING LLC,
OLE MEDIA MANAGEMENT, L.P., BIG
DEAL MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC
UI, LTD., PEERTUNES, LTD., SONGS OF
PEER LTD., RESERVOIR MEDIA
MANAGEMENT, INC., THE RICHMOND
ORGANIZATION, INC., ROUND HILL
MUSIC LLC, THE ROYALTY NETWORK, No. 19-cv-02426 (DLC)
INC. and ULTRA INTERNATIONAL MUSIC ,
PUBLISHING, LLC,

Plaintiffs and Counterclaim
Defendants, and

NATIONAL MUSIC PUBLISHERS’
ASSOCIATION, INC.,

Counterclaim Defendant,
V.
PELOTON INTERACTIVE, INC.,

Defendant and Counterclaim

 

 

Plaintiff.
CERTIFICATION
The undersigned hereby acknowledges that, having read the Protective Order
issued by the Court in the above-captioned action on ,20__, the undersigned understands

the terms thereof and agrees to be bound thereby. The undersigned further agrees to submit to the
jurisdiction of the United States District Court for the Southern District of New York and
understands that the Court may impose sanctions for any violation of the Protective Order.

Date

 

Name (typed or printed)

 

Signature

17

 
